*252
By the Court.

McDonald, J.,
delivering the opinion.
It would be a gross fraud on the defendant in error, for the plaintiff in error .to keep the land purchased with the proceeds of the sale of the negro, and then recover the negro back. The defendant in error was not compelled to make the defence set up in this bill to the action of trover for the recovery of the negro, or lose his remedy against the plaintiff in error for the conveyance of the land to him which was paid for with the money which be gave for the negro, or for sucb other relief as the court of chancery would afford him under the extraordinary course pursued by the plaintiff in error.
The bill must be answered.
Judgment affirmed.